DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1 is objected to because of the following informalities:  
 “the output” should be “an output”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s). 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svetliza (US 5966196, of record) in view of Levinson (US 5271079, of record).

    PNG
    media_image1.png
    533
    587
    media_image1.png
    Greyscale

Regarding claim 1, Svetliza teaches An integrated ophthalmic illumination system (Fig. 4) comprising:
a circumferential ring, having a tangential cross-section (402);
at least one light source (light sources for 404 expected to have multiple wavelengths as Fig. 3C) comprising a light beam of multiple wavelengths;
a plurality of light guiding elements (404), said plurality of light guiding elements to convey the light beam to said circumferential ring;
and a controller connected to said at least one light source for controlling light intensity, light distribution, and restricted light of predetermined wavelengths (controller for light sources of 404, claim 13).

Svetliza does not teach a mediating mixing element, said mediating mixing element placed in proximity to said at least one light source to receive and to transform said light beam into a mixed beam; said plurality of light guiding elements placed in close proximity to the output of said mediating mixing element to receive the mixed beam.
However, in an analogous optics field of endeavor, Levinson teaches (Fig. 2) a mediating mixing element (14 in Fig. 2), said mediating mixing element placed in proximity to at least one light source (22 in Fig. 2) to receive and to transform light beam into a mixed beam; plurality of light guiding elements (2) placed in close proximity to the output of said mediating mixing element to receive the mixed beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mediating mixing element, said mediating mixing element placed in proximity to said at least one light source to receive and to transform said light beam into a mixed beam; said plurality of light guiding elements placed in close proximity to the output of said mediating mixing element to receive the mixed beam as taught by Levinson in the teaching of Svetliza for the purposes of having uniform illumination.

Regarding claim 2, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not explicitly teach the light source is a solid state light source selected from the group consisting of: LEDs, diode lasers, and diode pumped solid state lasers.
However Levinson (abstract) further teaches light source is a solid state light source selected from the group consisting of: LEDs, diode lasers, and diode pumped solid state lasers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have light source is a solid state light source selected from the group consisting of: LEDs, diode lasers, and diode pumped solid state lasers as further taught by Levinson in the teaching of Svetliza in view of Levinson for the purposes of having compact system.

Regarding claim 3, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not explicitly teach said controller enabling separate control of each one of the plurality of light sources.
Absent any showing of criticality and/or unpredictability, having said controller enabling separate control of each one of the plurality of light sources would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of accurate control of light output intensity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said controller enabling separate control of each one of the plurality of light sources for the purposes of accurate control of light output intensity.
 
Regarding claim 4, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not explicitly teach said controller monitors electrical power injected to each one of said plurality of light sources.
Absent any showing of criticality and/or unpredictability, having said controller monitors electrical power injected to each one of said plurality of light sources would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of accurate control of light output intensity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said controller monitors electrical power injected to each one of said plurality of light sources for the purposes of accurate control of light output intensity.
 
Regarding claim 5, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not explicitly teach said controller monitors the optical output of each one of said plurality of light sources.
Absent any showing of criticality and/or unpredictability, having said controller monitors the optical output of each one of said plurality of light sources would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of accurate control of light output intensity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said controller monitors the optical output of each one of said plurality of light sources for the purposes of accurate control of light output intensity.
 
Regarding claim 6, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not explicitly teach said illumination system is activated either via voice, pedals or manually.
Absent any showing of criticality and/or unpredictability, having said illumination system is activated either via voice, pedals or manually would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of easy operation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said illumination system is activated either via voice, pedals or manually for the purposes of easy operation.
 
Regarding claim 7, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not explicitly teach said mediating mixing element comprises a compound concentrator.
Absent any showing of criticality and/or unpredictability, having said mediating mixing element comprises a compound concentrator would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving light transmission.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said mediating mixing element comprises a compound concentrator for the purposes of improving light transmission.
 
Regarding claim 8, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not explicitly teach said mediating mixing element comprises at least one mixing rod.
However Levinson further teaches mediating mixing element (14) comprises at least one mixing rod.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said mediating mixing element comprises at least one mixing rod as further taught by Levinson in the teaching of Svetliza in view of Levinson for the purposes of having uniform light illumination.

Regarding claim 9, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not teach said mediating mixing element comprises two mixing rods forming a Y-shaped configuration.
Absent any showing of criticality and/or unpredictability, having said mediating mixing element comprises two mixing rods forming a Y-shaped configuration would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said mediating mixing element comprises two mixing rods forming a Y-shaped configuration for the purposes of design choice.
 
Regarding claim 10, mutatis mutandis, the modified Svetliza in view of Levinson teaches all the limitations as stated in claims 7-8 rejections above.

Regarding claim 11, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not teach said mediating mixing element comprises a single optical fiber.
Absent any showing of criticality and/or unpredictability, having said mediating mixing element comprises a single optical fiber would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said mediating mixing element comprises a single optical fiber for the purposes of design choice.

Regarding claim 12, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not teach said mediating mixing element comprises a plurality of optical fibers.
Absent any showing of criticality and/or unpredictability, having said mediating mixing element comprises a plurality of optical fibers would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said mediating mixing element comprises a plurality of optical fibers for the purposes of design choice. 

Regarding claim 13, Svetliza in view of Levinson teaches all the limitations as stated in claim 1, but does not teach said mediating mixing element comprises at least one optical fiber bundle.
Absent any showing of criticality and/or unpredictability, having said mediating mixing element comprises at least one optical fiber bundle would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Svetliza in view of Levinson by having said mediating mixing element comprises at least one optical fiber bundle for the purposes of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234